PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
On or about June 16, 1976, respondent’s employees negligently failed to ascertain the location of claimant’s underground cables while digging a trench for the purpose of placing electric wires. As a result, claimant’s cables were damaged in the amount of $144.34.
In its Answer, the respondent acknowledges the validity of the claim and joins the claimant in its request for judgment in favor of the claimant.
Accordingly, this Court hereby makes award to the claimant in the above amount.
Award of $144.34.